Citation Nr: 1626693	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

The entitlement to service connection for the residuals of a left neck surgical intervention.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel



INTRODUCTION

The Veteran had active service from November 1974 to February 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs North Little Rock, Arkansas Regional Office (RO).  


REMAND

The Board remanded the appeal in October 2012 and July 2015 to obtain an adequate etiological opinion related to the Veteran's service connection claim for the residuals of left neck pharyngeal abscess, including headaches, vision impairment, dizziness, and left facial neuralgia.  An opinion was obtained in September 2015, which found that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The rationale for this opinion was that the records did not reveal an injury to cause the current pathology.  VA etiological opinion does not reflect adequate consideration of the Veteran's competent account of relevant symptomatology, both during active duty service and post-service, as well as consideration of the left neck exploration and drainage of a lateral pharyngeal abscess.  Given the aforementioned deficiencies, the Board must remand the examination to obtain an adequate examination opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The record indicates that the Veteran receives regular treatment related to the claimed disability, but the record does not reflect adequate attempt to obtain VA treatment records dated since September 2015.  The Veteran also receives regular private treatment for the claimed disability and VA must make efforts to obtain any relevant records generated since September 2015.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include all sources of private for the residuals of a left neck surgical intervention, evaluation, or hospitalization, since September 2015.    

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment and hospitalization records related to the Veteran's right knee disability, dated since September 2015.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After receipt of all additional records, the electronic claims file must be returned to the examiner who provided the September 2015 VA examination opinion, or other suitably qualified medical professional.  The Veteran need not be re-examined unless an examination is deemed necessary by the examiner providing the opinion.  If an examination is necessary then all indicated testing should be accomplished.  After a review of the electronic claims file, and with consideration of the service treatment records, post-service treatment records, and the Veteran's statement, the examiner must respond to the following:

(A)  Diagnose all pathology associated with the residuals of a left neck surgical intervention present, if any, specifically diagnosing or ruling out headaches, vision impairment, dizziness, and left facial neuralgia.  

(B) With respect to each diagnosis, provide an opinion as to whether the disorder:

(i) had its onset in-service or within one year of separation; or

(ii) is otherwise related to the Veteran's period of military service, including a surgical intervention related to a left neck suppurative lymphadenitis.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  If an examination is conducted, the RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination deemed necessary, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner then immediate implementation of corrective procedures must be conducted.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

